UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

LAKE CHARLES DIVISION
BRYCE W. PERKINS : DOCKET NO. 19-cv-0283
SECTION P
VERSUS : JUDGE CAIN
DARREL VANNOY, ET AL. : MAGISTRATE JUDGE KAY
JUDGMENT

For the reasons stated in the Report and Recommendation [doc.4] of the Magistrate Judge
previously filed herein and after an independent review of the record, a de novo determination of
the issues, and consideration of the objections filed herein, and having determined that the findings
are correct under applicable law;

IT IS ORDERED that this habeas action be DISMISSED WITHOUT PREJUDICE due

to the presence of unexhausted claims.

 

THUS DONE AND SIGNED in Chambers this 52-day of _\> “if if

2019,

 

UNI STATES DISTRICT JUDGE
